Citation Nr: 1008270	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-23 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, wherein the RO determined that 
new and material evidence had not been received to reopen a 
claim for service connection for PTSD.  

The reopened claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD; the Veteran 
did not appeal that determination and it became final.

2.  Evidence received since the October 2006 denial, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2006 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's October 2006 rating 
decision is new and material, the criteria for reopening the 
claim for service connection for PTSD are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for PTSD and a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

II.  New and Material Evidence

As an initial matter, the Board notes that the Veteran 
initially filed a claim for service connection for PTSD in 
March 1993.  In a May 1993 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  Although 
notified of the May 1993 denial, the Veteran did not initiate 
an appeal of this determination.  As such, that decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran attempted to reopen his claim for service 
connection for PTSD in November 2005.  An October 2006 rating 
decision the RO reopened the Veteran's claim and denied it on 
the merits.  The Veteran was notified of this determination 
and did not appeal within one year.  The October 2006 RO 
rating decision that denied service connection for PTSD is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the October 2006 rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

At the time of the October 2006 rating decision pertinent 
evidence of record consisted of the Veteran's service 
treatment records and medical examination and medical history 
reports for enlistment and discharge from service, which are 
devoid of any complaints, treatment or diagnosis of a 
psychiatric disorder, including PTSD.  There were also 
statements from the Veteran and his wife; VA inpatient 
treatment report dated in 1993, and VA treatment records 
dated from 2001 to 2005.  A VA examination report dated in 
February 2006 included an assessment of PTSD.  

Additional evidence submitted since the October 2006 rating 
action includes a February 2008 sworn statement by the 
Veteran's brother that one of the Veteran's claimed stressors 
of being exposed to a sapper attack near Pleiku actually 
occurred.  This evidence is "new" in that it was not 
previously before agency decision makers at the time of the 
October 2006 decision, and is not cumulative or duplicative 
of evidence previously considered.  This evidence is 
"material", as it constitutes evidence which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim, i.e., corroboration of a stressor incident.  Under 
these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the service 
connection claim for PTSD is reopened; to that extent only, 
the claim is allowed.


REMAND

The Veteran currently has corroboration of a stressor event; 
i.e., being attacked by sappers when on patrol with his 
brother's unit.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the DSM-IV.

The February 2006 VA examiner diagnosed PTSD but indicated 
that the Veteran did not want to speak about his stressors 
(and was under the impression the examination was for 
purposes of evaluating an already service-connected condition 
and not determining if the Veteran had PTSD related to active 
service).  He noted that the Veteran refused to discuss in 
detail the painful events he witnessed during Vietnam.  

The RO/AMC should arrange for the Veteran to undergo another 
VA examination for the purposes of determining whether his 
corroborated stressor(s) resulted in PTSD or other acquired 
psychiatric disability.  The examiner should also assess 
whether the Veteran has PTSD in conformance with DSM-IV 
criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request records from 
VAMC Bay Pines dated from 1989 to the 
present that have not already been 
associated with the claims folder.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  The RO/AMC should schedule the Veteran 
for an examination by a VA psychiatrist to 
determine whether the diagnostic criteria 
for PTSD are met, in accordance with 38 
C.F.R. § 4.125.  All appropriate 
psychological testing and evaluation, such 
as the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, that are deemed 
necessary should be accomplished.  

The examiners should determine whether the 
veteran currently suffers from PTSD.  If a 
diagnosis of PTSD is made, the examiners 
should specify (1) whether the stressor 
found to be established by the record 
(being attacked in Pleiku by sappers when 
on patrol with his brother) was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and the inservice 
stressor found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  

The examiner should also identify any 
other current psychiatric disability, and 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that it had its onset 
in service or is otherwise the result of 
disease or injury during service. The 
examiner should provide a rationale for 
the opinions.  
The claims folder, to include a complete 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
Veteran, and the examination report should 
note review of the claims folder. 

3.  After completion of the above, the 
RO/AMC should review the expanded record 
and readjudicate the claim for service 
connection for PTSD.  If any benefit 
sought is not granted in full, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for a scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


